Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection(s) of claims 11-12, 20, 32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph have been withdrawn in view of the amendment filed on 07/14/2022

Allowable Subject Matter
Claims 1-7, 10-38 allowed.
            The following is an examiner’s statement of reasons for allowance: 
          Applicant’s arguments, see pages 9-14 of the response, filed 07/14/2022, with respect to 
the rejection(s) of claims 1, 2, 4-6, 14, 15, 23-27 and 33-37 under 35 USC.§ 102(a)(1) over Han (US 2018/0233355)/the rejection(s) of claims 1-4, 6-8, 10, 24, 25 and 30 under 35 U.S.C. § 102(a)(1) over Li (US 2006/0073706)/the rejection(s) of claims 17, 21, 22 and 28 under 35 U.S.C. § 102(a)(1) over Wang (US 2011/0312180)/the rejection of claim 9 under 35 U.8.C. § 103 over Li in view of Han/ the rejection(s) of claims 11 and 12 under 35 U.S.C. § 103 over Han in view of Zhang (US 2017/0338119)/the rejection(s) of claims 18, 19,31 and 32 under 35 U.8.C. § 103 over Wang in view of Zhang/ the rejection of claims 20 and 29 under 35 U.S.C. § 103 over Wang in view of Shen/the rejection of claim 38 under 35 U.S.C. 103 as being unpatentable over Han et al (US 2018/0233356) in view of Wang (US 2011/0312180) (particularly the arguments that Han/Li does not describe or reasonably suggest etching the silicon-containing film with a chemical species in plasma generated from a process gas in the chamber, the process gas including a phosphorus gas component, a fluorine gas component, and a hydrogen fluoride gas component, as recited in claims 1, 7 because the etch gas as in Han/Li does not include a phosphorous gas component, a fluorine gas component and a hydrogen fluoride gas; Wang does not describe or reasonably suggest providing a substrate having a silicon-containing film and a mask on the silicon-containing film in a chamber of a plasma treatment system; and generating plasma from a process gas in the chamber to etch the silicon-containing film and forming a recess in the silicon-containing film, the process gas including a hydrogen fluoride gas component, a phosphorus gas component, and a carbon gas component, as recited in claim 17, because in Wang, the second dielectric layer 114 is not a mask on the silicon-containing film and the second dielectric laver 114 does not exist when processing the interlayer dielectric 126 by a gas cluster, and plasma is not generated during the planarization; Han and Wang do not disclose “a gas supply unit configured to supply a process gas containing a hydrogen fluoride gas component, a phosphorus gas component, and a carbon gas component in the chamber; a plasma generator configured to generate plasma from the process gas; and a controller configured to control the gas supply unit to supply the process gas into the chamber to etch the silicon-containing film of the substrate supported by the substrate support, and to control the plasma generator to generate plasma from the process gas in the chamber, as recited in claim 38, because the etch gas as in Han does not include a phosphorous gas component, a fluorine gas component and a hydrogen fluoride gas and  Wang provides no discussion or suggestion of a plasma generated from a process gas including HF) have been fully considered and are persuasive.  The rejection(s) of claims 1-38, as set forth in the office action dated 04/27/2022 has been withdrawn. 
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713